09-1759-cv
    Gelin v. Geithner



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUM M ARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. W HEN CITING A SUM M ARY
ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION “SUM M ARY ORDER”). A PARTY
CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY PARTY NOT R EPRESENTED BY
COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 11th day of May, two thousand ten.

    PRESENT:
                        ROGER J. MINER,
                        GERARD E. LYNCH,
                             Circuit Judges,
                        DAVID G. TRAGER,*
                             District Judge.

    ______________________________________

    YVES GELIN ,

                        Plaintiff-Appellant,

                        v.                                            09-1759-cv

    TIMOTHY GEITHNER, SECRETARY OF THE
    TREASURY ,

                Defendant-Appellee.
    __________________________________________




             *
            Honorable David G. Trager, Senior Judge of the United States District Court for the
    Eastern District of New York, sitting by designation.
FOR APPELLANT:                 Yves Gelin, pro se, Yonkers, NY.

FOR APPELLEE:                  Preet Bharara, United States Attorney for the Southern District of
                               New York; Carolina A. Fornos and Benjamin H. Torrance,
                               Assistant United States Attorneys, New York, NY.



       Appeal from a judgment of the United States District Court for the Southern District of

New York (Karas, J.).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

       Plaintiff-Appellant Yves Gelin, pro se, appeals the judgment of the district court granting

the Defendant-Appellee Timothy Geithner’s (the “Secretary”) motion for summary judgment,

and dismissing his discrimination, retaliation, and hostile work environment claims under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. We assume the parties’ familiarity

with the underlying facts, the procedural history of the case, and the issues on appeal.

       We review orders granting summary judgment de novo and focus on whether the district

court properly concluded that there was no genuine issue as to any material fact and the moving

party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P.,

321 F.3d 292, 300 (2d Cir. 2003); Republic Nat’l Bank v. Delta Air Lines, 263 F.3d 42, 46 (2d

Cir. 2001); Allstate Ins. Co. v. Mazzola, 175 F.3d 255, 258 (2d Cir. 1999). In determining

whether there are genuine issues of material fact, we are “required to resolve all ambiguities and

draw all permissible factual inferences in favor of the party against whom summary judgment is

sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal quotation marks omitted).

       Here, even construing all the facts in Gelin’s favor, the district court’s grant of summary


                                                 2
judgment was proper. Contrary to Gelin’s arguments on appeal, the district court correctly

determined that, even if he established a prima facie case of discrimination and retaliation, those

claims failed as a matter of law because the Secretary had articulated legitimate reasons for his

actions, and Gelin produced no evidence showing that those stated reasons were pretextual.

Moreover, under the totality of the circumstances, the district court rightly concluded that the

incidents cited by Gelin were not so “severe or pervasive to alter the conditions of [his]

employment and create an abusive working environment.” Alfano v. Costello, 294 F.3d 365, 373

(2d Cir. 2002) (internal quotation marks omitted). We have considered all of Gelin’s remaining

claims of error and determined them to be without merit.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.




                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3